CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated January 28, 2013 on Dreyfus Balanced Opportunity Fund for the fiscal year ended November 30, 2012 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 333-104120 and 811-21327) of Dreyfus Manager Funds II. ERNST & YOUNG LLP New York, New York March 26, 2013
